                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

IAN V. JACOBS,

                    Plaintiff,                              8:17CV362

       vs.
                                                              ORDER
FAREPORTAL, INC.,

                    Defendant.



       IT IS ORDERED that the motion to withdraw filed by Britton D. McClung,
as counsel of record for Plaintiff, (Filing No. 235), is granted. Britton D. McClung
shall no longer receive electronic notice in this case.


      Dated this 16th day of January, 2020.


                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
